OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. Investment Company Report FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 26-Sep-2011 ISIN US31428X1063 Agenda 933497186 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 07 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 07-Sep-2011 07-Sep-2011 VISTAPRINT NV Security N93540107 Meeting Type Special Ticker Symbol VPRT Meeting Date 30-Sep-2011 ISIN NL0009272269 Agenda 933506149 - Management Item Proposal Type Vote For/Against Management 01 AUTHORIZE THE MANAGEMENT BOARD TO REPURCHASE UP TO 20% OF OUR ISSUED AND OUTSTANDING ORDINARY SHARES UNTIL MARCH 30, 2013, AS MORE FULLY DESCRIBED IN THIS PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 12-Sep-2011 12-Sep-2011 VISTAPRINT NV Security N93540107 Meeting Type Annual Ticker Symbol VPRT Meeting Date 03-Nov-2011 ISIN NL0009272269 Agenda 933515427 - Management Item Proposal Type Vote For/Against Management 01 THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE PETER GYENES (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE MARK T. THOMAS. A VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES.) Management For For 02 ADOPT OUR STATUTORY ANNUAL ACCOUNTS FOR THE FISCAL YEAR ENDED JUNE 30, 2011. Management For For 03 DISCHARGE THE MEMBERS OF OUR MANAGEMENT BOARD FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES. Management For For 04 DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES. Management For For 05 APPROVE CHANGES TO OUR SUPERVISORY BOARD COMPENSATION PACKAGE. Management For For 06 RENEW AUTHORIZATION OF OUR MANAGEMENT BOARD TO ISSUE ORDINARY SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES. Management For For 07 RENEW AUTHORIZATION OF OUR MANAGEMENT BOARD TO ISSUE PREFERRED SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR PREFERRED SHARES. Management For For 08 RENEW THE AUTHORIZATION OF OUR MANAGEMENT BOARD, UNTIL NOVEMBER 3, 2016, TO EXCLUDE OR RESTRICT OUR SHAREHOLDERS' PRE-EMPTIVE RIGHTS WITH RESPECT TO ORDINARY SHARES, PREFERRED SHARES AND TO SUBSCRIBE THEREFOR THAT THE MANAGEMENT BOARD MAY ISSUE. Management Against Against 09 APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For 10 VOTE ON A NON-BINDING "SAY ON PAY" PROPOSAL REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 11 VOTE ON A NON-BINDING "SAY ON FREQUENCY" PROPOSAL REGARDING THE FREQUENCY OF THE VOTE ON OUR EXECUTIVE COMPENSATION PROGRAM. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 31-Oct-2011 31-Oct-2011 AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 08-Nov-2011 ISIN US0530151036 Agenda 933510364 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 ENRIQUE T. SALEM For For 10 GREGORY L. SUMME For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 29-Sep-2011 29-Sep-2011 ECOLAB INC. Security Meeting Type Special Ticker Symbol ECL Meeting Date 30-Nov-2011 ISIN US2788651006 Agenda 933522535 - Management Item Proposal Type Vote For/Against Management 01 APPROVE THE ISSUANCE OF SHARES OF ECOLAB COMMON STOCK TO THE STOCKHOLDERS OF NALCO HOLDING COMPANY PURSUANT TO THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 19, 2011. Management For For 02 ADOPT AN AMENDMENT TO ECOLAB'S RESTATED CERTIFICATE OF INCORPORATION FOLLOWING COMPLETION OF THE MERGER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF ECOLAB COMMON STOCK TO 800,000,000 SHARES. Management For For 03 ADJOURN THE ECOLAB SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE SHARE ISSUANCE PROPOSAL. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 04-Nov-2011 04-Nov-2011 VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 31-Jan-2012 ISIN US92826C8394 Agenda 933536205 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY P. COUGHLAN Management For For 1B ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1C ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1D ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H ELECTION OF DIRECTOR: JOSEPH W. SAUNDERS Management For For 1I ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1J ELECTION OF DIRECTOR: JOHN A. SWAINSON Management For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 03 TO APPROVE THE VISA INC. 2, AS AMENDED AND RESTATED. Management For For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 25-Jan-2012 25-Jan-2012 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER For For 4 AL GORE For For 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON For For 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder Against For 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 21-Feb-2012 21-Feb-2012 ARCOS DORADOS HOLDINGS INC Security G0457F107 Meeting Type Annual Ticker Symbol ARCO Meeting Date 09-Apr-2012 ISIN VGG0457F1071 Agenda 933560434 - Management Item Proposal Type Vote For/Against Management 1. CONSIDERATION AND APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011, THE INDEPENDENT REPORT OF THE EXTERNAL AUDITORS ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AND THE NOTES CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 2. APPOINTMENT AND REMUNERATION OF ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Management For For 3A. ELECTION OF MR. WOODS STATON AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. Management For For 3B. ELECTION OF MR. GERMAN LEMONNIER AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. Management For For 3C. ELECTION OF A THIRD NOMINEE AS CLASS I DIRECTOR OF BOARD, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF ANNUAL MEETING HELD IN YEAR 2015, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 04-Apr-2012 04-Apr-2012 SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 11-Apr-2012 ISIN AN8068571086 Agenda 933556827 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: ELIZABETH A. MOLER Management For For 1I. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1J. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1K. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1L. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE AMENDMENTS TO THE COMPANY'S 2-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 07-Mar-2012 07-Mar-2012 ANHEUSER-BUSCH INBEV SA Security 03524A108 Meeting Type Annual Ticker Symbol BUD Meeting Date 25-Apr-2012 ISIN US03524A1088 Agenda 933583115 - Management Item Proposal Type Vote For/Against Management A1C ISSUANCE OF 215,: EXCLUSION OF THE PREFERENCE RIGHT IN RELATION TO THE ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1D ISSUANCE OF 215,: ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1E ISSUANCE OF 215,: CONDITIONAL CAPITAL INCREASE Management For For A1F ISSUANCE OF 215,: EXPRESS APPROVAL PURSUANT TO ARTICLE 554, INDENT 7, OF THE COMPANIES CODE Management For For A1G ISSUANCE OF 215,: POWERS Management For For B4 APPROVAL OF THE STATUTORY ANNUAL ACCOUNTS Management For For B5 DISCHARGE TO THE DIRECTORS Management For For B6 DISCHARGE TO THE STATUTORY AUDITOR Management For For B8A REMUNERATION POLICY AND REMUNERATION REPORT OF THE COMPANY: APPROVING THE REMUNERATION REPORT FOR THE FINANCIAL YEAR 2011 Management For For B8B REMUNERATION POLICY AND REMUNERATION REPORT OF THE COMPANY: CONFIRMING THE SPECIFIC GRANTS OF STOCK OPTIONS AND RESTRICTED STOCK UNITS TO EXECUTIVES Management For For B9A APPROVAL OF CHANGE OF CONTROL PROVISIONS RELATING TO THE UPDATED EMTN PROGRAMME Management For For C1 FILINGS Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 10-Apr-2012 10-Apr-2012 EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 26-Apr-2012 ISIN US2786421030 Agenda 933573760 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: WILLIAM C. FORD, JR. Management For For 1C. ELECTION OF DIRECTOR: DAWN G. LEPORE Management For For 1D. ELECTION OF DIRECTOR: KATHLEEN C. MITIC Management For For 1E. ELECTION OF DIRECTOR: PIERRE M. OMIDYAR Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. APPROVE AMENDMENT & RESTATEMENT OF 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER PLAN BY 16.5 MILLION SHARES Management For For 4. TO APPROVE OUR EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. TO ADOPT AND APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 6. AMENDMENT TO OUR AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO CALL A SPECIAL MEETING Management For For 7. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 09-Apr-2012 09-Apr-2012 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV Security 20441W203 Meeting Type Special Ticker Symbol ABV Meeting Date 27-Apr-2012 ISIN US20441W2035 Agenda 933605442 - Management Item Proposal Type Vote For/Against Management O1 ELECTION OF THE MEMBERS OF THE COMPANY'S FISCAL COUNCIL AND THEIR RESPECTIVE ALTERNATES. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 16-Apr-2012 16-Apr-2012 STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 03-May-2012 ISIN US85590A4013 Agenda 933566866 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 STEPHEN R. QUAZZO For For 10 THOMAS O. RYDER For For 2. A PROPOSAL TO APPROVE, ON A NON- BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 03-May-2012 ISIN US2788651006 Agenda 933568810 - Management Item Proposal Type Vote For/Against Management 1.1 ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1.2 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1.3 ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1.4 ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1.5 ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPER- MAJORITY VOTING. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO PROVIDE AN ANNUAL ADVISORY VOTE ON ELECTIONEERING, POLITICAL CONTRIBUTIONS AND COMMUNICATION EXPENDITURES. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE STOCKHOLDER RIGHTS PLAN UNLESS SUCH PLAN IS SUBMITTED TO A STOCKHOLDER VOTE WITHIN 12 MONTHS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 ARM HOLDINGS PLC Security Meeting Type Annual Ticker Symbol ARMH Meeting Date 03-May-2012 ISIN US0420681068 Agenda 933592227 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 Management For 2. TO DECLARE A FINAL DIVIDEND Management For 3. TO APPROVE THE REMUNERATION REPORT Management For 4A. TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR Management For 4B. TO RE-ELECT WARREN EAST AS A DIRECTOR Management For 5. TO RE-ELECT ANDY GREEN AS A DIRECTOR Management For 6. TO RE-ELECT LARRY HIRST AS A DIRECTOR Management For 7. TO RE-ELECT MIKE INGLIS AS A DIRECTOR Management For 8. TO RE-ELECT MIKE MULLER AS A DIRECTOR Management For 9. TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Management For 10. TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Management For 11. TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Management For 12. TO RE-ELECT TIM SCORE AS A DIRECTOR Management For 13. TO RE-ELECT SIMON SEGARS AS A DIRECTOR Management For 14. TO RE-ELECT YOUNG SOHN AS A DIRECTOR Management For 15. TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Management For 16. TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Management For 17. TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Management For 18. TO DISAPPLY PRE-EMPTION RIGHTS Management For 19. TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For 20. TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Management For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 LINDE AG Security Meeting Type Annual Ticker Symbol LNEGY Meeting Date 04-May-2012 ISIN US5352232004 Agenda 933594637 - Management Item Proposal Type Vote For/Against Management 2. RESOLUTION ON THE APPROPRIATION OF THE BALANCE SHEET PROFIT (DIVIDEND PAYMENT) Management For For 3. RESOLUTION ON THE DISCHARGE OF THE ACTIONS OF THE EXECUTIVE BOARD Management For For 4. RESOLUTION ON THE DISCHARGE OF THE ACTIONS OF THE SUPERVISORY BOARD Management For For 5. RESOLUTION ON THE APPROVAL OF THE SYSTEM OF REMUNERATION OF THE EXECUTIVE BOARD MEMBERS Management For For 6. RESOLUTION ON THE APPOINTMENT OF THE PUBLIC AUDITORS Management For For 7. CANCELLATION OF AUTHORISED CAPITAL II AND CREATION OF A NEW WITH POSSIBILITY TO EXCLUDE THE SUBSCRIPTION RIGHT OF SHAREHOLDERS Management For For 8. CREATION OF A CONDITIONAL CAPITAL 2, THE MANAGEMENT BODIES OF AFFILIATED COMPANIES IN GERMANY AND ABROAD, TO SELECTED EXECUTIVES OF LINDE AKTIENGESELLSCHAFT & AFFILIATED COMPANIES IN GERMANY AND ABROAD Management For For 9. RESOLUTION ON THE AUTHORISATION TO ACQUIRE AND APPROPRIATE TREASURY SHARES IN ACCORDANCE WITH SECTION 71 PARA. 1 NO. 8 GERMAN STOCK CORPORATION ACT UNDER REVOCATION OF THE EXISTING AUTHORISATION AND TO EXCLUDE THE SUBSCRIPTION RIGHT OF SHAREHOLDERS Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 04-May-2012 ISIN US6285301072 Agenda 933598572 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. COURY For For 2 RODNEY L. PIATT, C.P.A. For For 3 HEATHER BRESCH For For 4 WENDY CAMERON For For 5 ROBERT J. CINDRICH For For 6 NEIL DIMICK, C.P.A. For For 7 DOUGLAS J. LEECH C.P.A. For For 8 JOSEPH C. MAROON, MD For For 9 MARK W. PARRISH For For 10 C.B. TODD For For 11 R.L. VANDERVEEN PHD RPH For For 2. RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVE AN AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5. SHAREHOLDER PROPOSAL - DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For 6. SHAREHOLDER PROPOSAL - SEPARATION OF CHAIRMAN AND CEO POSITIONS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 25-Apr-2012 25-Apr-2012 FRESENIUS MEDICAL CARE AG & CO. KGAA Security Meeting Type Annual Ticker Symbol FMS Meeting Date 10-May-2012 ISIN US3580291066 Agenda 933604642 - Management Item Proposal Type Vote For/Against Management 1. RESOLUTION ON THE APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS OF FRESENIUS MEDICAL CARE AG & CO. KGAA FOR FISCAL YEAR 2011 Management For For 2. RESOLUTION ON THE ALLOCATION OF DISTRIBUTABLE PROFIT Management For For 3. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE GENERAL PARTNER Management For For 4. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 5. ELECTION OF THE AUDITORS AND CONSOLIDATED GROUP AUDITORS FOR FISCAL YEAR 2012 Management For For 6. AMENDMENT TO SECTION 12 (2) SENTENCE 2 OF THE ARTICLES (COMPOSITION OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE) Management For For 7. RESOLUTION(S) ADDED UPON SHAREHOLDER REQUEST PURSUANT TO SECTION 122 (2) GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), IF ANY* Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 11-May-2012 ISIN US1941621039 Agenda 933571689 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B. ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C. ELECTION OF DIRECTOR: IAN COOK Management For For 1D. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F. ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H. ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 26-Apr-2012 26-Apr-2012 STATE STREET CORPORATION Security Meeting Type Annual Ticker Symbol STT Meeting Date 16-May-2012 ISIN US8574771031 Agenda 933587086 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: K. BURNES Management For For 1B. ELECTION OF DIRECTOR: P. COYM Management For For 1C. ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN Management For For 1D. ELECTION OF DIRECTOR: A. FAWCETT Management For For 1E. ELECTION OF DIRECTOR: D. GRUBER Management For For 1F. ELECTION OF DIRECTOR: L. HILL Management For For 1G. ELECTION OF DIRECTOR: J. HOOLEY Management For For 1H. ELECTION OF DIRECTOR: R. KAPLAN Management For For 1I. ELECTION OF DIRECTOR: R. SERGEL Management For For 1J. ELECTION OF DIRECTOR: R. SKATES Management For For 1K. ELECTION OF DIRECTOR: G. SUMME Management For For 1L. ELECTION OF DIRECTOR: R. WEISSMAN Management For For 2. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE THE AMENDED AND RESTATED 2 Management For For 4. RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 10-Apr-2012 10-Apr-2012 NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 16-May-2012 ISIN US6370711011 Agenda 933593724 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 2 RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 STOCKHOLDER PROPOSAL. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 17-May-2012 ISIN US9884981013 Agenda 933588949 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1B. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1C. ELECTION OF DIRECTOR: MIRIAN GRADDICK-WEIR Management For For 1D. ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1E. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1J. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL TO APPOINT AN INDEPENDENT CHAIRMAN. Shareholder Against For 5. SHAREHOLDER PROPOSAL TO ADOPT A SUSTAINABLE PALM OIL POLICY. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 26-Apr-2012 26-Apr-2012 CERNER CORPORATION Security Meeting Type Annual Ticker Symbol CERN Meeting Date 18-May-2012 ISIN US1567821046 Agenda 933599803 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CLIFFORD W. ILLIG Management For For 1B ELECTION OF DIRECTOR: WILLIAM B. NEAVES Management For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2012. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 SHAREHOLDER PROPOSAL TO REPEAL OUR CLASSIFIED BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 Agenda 933631776 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 Management For For 2. APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Management For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Management For For 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Management For For 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Management For For 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Management For For 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Management For For 4. APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 15-May-2012 15-May-2012 SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 23-May-2012 ISIN US8030542042 Agenda 933612182 - Management Item Proposal Type Vote For/Against Management 2 RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR 2011 Management For 3 RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2011 Management For 4 RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2011 Management For 5 RESOLUTION ON THE APPROVAL OF THE SYSTEM OF EXECUTIVE BOARD COMPENSATION Management For 6 APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR FISCAL YEAR 2012 Management For 7A) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR. H.C. MULT. HASSO PLATTNER Management For 7B) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PEKKA ALA-PIETILA Management For 7C) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. ANJA FELDMANN, PH. D. Management For 7D) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR. WILHELM HAARMANN Management For 7E) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: BERNARD LIAUTAUD Management For 7F) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: DR. H.C. HARTMUT MEHDORN Management For 7G) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: DR. ERHARD SCHIPPOREIT Management For 7H) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR.-ING. DR.- ING. E.H. KLAUS WUCHERER Management For 8 CANCELLATION OF CONTINGENT CAPITAL III AND CONTINGENT CAPITAL IIIA AND AMEND SECTION 4, 19 & 23 OF ARTICLES OF INCORPORATION Management For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 07-May-2012 07-May-2012 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 24-May-2012 ISIN US0231351067 Agenda 933600113 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1 Management For For 4. SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE Shareholder Against For 5. SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 21-May-2012 21-May-2012 MERCADOLIBRE, INC. Security 58733R102 Meeting Type Annual Ticker Symbol MELI Meeting Date 14-Jun-2012 ISIN US58733R1023 Agenda 933626167 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN DE LOS SANTOS* For For 2 NICOLAS GALPERIN* For For 3 SUSAN SEGAL** For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.R.L. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed SGA GLOBAL FUND UMB BANK, N.A. 07-Jun-2012 07-Jun-2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012 * Print the name and title of each signing officer under his or her signature.
